DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2021 has been entered.
Information Disclosure Statement
Receipt is the information disclosure statement (IDS) submitted on 02/15/2021 has been considered by examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102 (a1/a2) as being anticipated by Sakakura et al. (US2014/0015398 A1) (Sakakura, hereafter).
Regarding claim 1, Sakakura discloses (Figures 1-14 and corresponding text):  a spark plug (Figure 1:100) comprising: a central electrode (20) extending from a front end side to a rear end side along an axis; an insulator (10) including a front end section formed to be a bottomed tube surrounding a tip of the central electrode(20) ; a metal shell (50) shaped to be tubular and structured to support the insulator (10) such that the front end section of the insulator (10) projects to the front end side from a front end section of the metal shell (50); and a plurality of ground electrodes (300, 320, 330) each of 
Regarding claim 2, Sakakura disclose wherein any pair of ground electrodes (300, 320, 330) out of the plurality of ground electrodes are different from each other in size of their discharge gaps (¶68- ¶69). 
Regarding claim 6, Sakakura discloses (Figure 2A- 2D) wherein the pair  (300, 320) ( 300, 330) of ground electrodes different from each other in size of their discharge gaps (¶68- ¶69) are arranged such that the first ends of the pair of ground electrodes are apart from each other by 80.degree. or greater in angle around the axis (320 arranged across the center electrode (180 degrees) and main both 90 degrees from the main ground electrode (¶73)
Regarding claim 7, Sakakura disclose wherein the plurality of ground electrodes are composed of two electrodes (300, 310,320,330). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakura et al. (US2014/0015398 A1) (Sakakura, hereafter) in view of Watanabe et al. (US2008/0284304 A1) (Watanabe, hereafter).
 Regarding claim 3, Sakakura discloses the Spark Plug set forth above (see rejection claim 3); Sakakura discloses (Figure 2A- 2D) wherein the pair of ground electrodes (300, 320) or (300, 330) different from each other in size of their discharge gaps (G1, G2, G3). Sakakura fails to explicitly disclose they are different from each other in position of their first ends in a direction of the axis. 
Watanabe discloses (Figure 2) wherein the pair (5, 6) of ground electrodes different from each other in size of their discharge gaps are different from each other in position of their first ends in a direction of the axis (a) in order to prevent the accumulation of carbon along the insulator by igniting the fuel-air mixture, dissolving the carbon fouling and improving the lifespan of the device (¶73).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Spark plug of Sakakura wherein the ground electrodes are different from each other in position of their first ends in a direction of the axis in order to prevent the accumulation of carbon along the insulator by igniting the fuel air mixture dissolving the carbon fouling and improving the lifespan of the device as disclosed by Watanabe.
Regarding claims 4 and 5, Sakakura discloses the Spark Plug set forth above (see rejection claim 3); Sakakura fails to explicitly disclose wherein the discharge gaps include a pair of discharge gaps formed such that a front-end-side one of the pair of discharge gaps is larger than a rear-end-side one of the pair of discharge gaps (claim 4); wherein the discharge gaps include a pair of discharge gaps formed such that a front-end-side one of the pair of discharge gaps is smaller than a rear-end-side one of the pair of discharge gaps (claim 5)
Watanabe discloses (Figures 4-5) wherein the discharge gaps (G1, G2) include a pair of discharge gaps (11, 12) formed such that a front-end-side one (12) of the pair of discharge gaps is larger than a rear-end-side one (12) of the pair of discharge gaps in order to provide a spark plug that operates with reduced breakdown voltage and reduced rate of spark plug wear and has a long service time and cost advantage.

However, Sakura discloses in 8 embodiments variances to the plurality of ground electrodes (¶41-¶109). These variances allow for flexibility without taking away from the purpose pf blocking the gas discharge thus preventing misfire in the discharge gaps. By having discharge gaps at different regions surrounding the center electrode, the occurrence of multiple discharges reduces significantly but allows one of ordinary skill to meet the limitations for the above mentioned claim while still satisfying the requirement set for the by Sakakura.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Spark plug of Sakakura wherein the discharge gaps include a pair of discharge gaps formed such that a front-end-side one of the pair of discharge gaps is larger than a rear-end-side one of the pair of discharge gaps in order to provide a spark plug that operates with reduced breakdown voltage and reduced rate of spark plug wear and has a long service time and cost advantage as disclose by Watanabe and wherein the discharge gaps include a pair of discharge gaps formed such that a front-end-side one of the pair of discharge gaps is smaller than a rear-end-side one of the pair of discharge gaps to suppress the occurrence of multiple discharge as disclosed by Sakakura.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879